Citation Nr: 0210939	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-24 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of entitlement to Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1952 to April 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision by the VA San Diego, 
California, Regional Office (RO).  In January 2002, the 
appellant testified before the undersigned member of the 
Board at the RO.

Although an up-to-date VA form 23-22 is not on file, the 
record establishes that the appellant is represented.


FINDINGS OF FACT

1.  The veteran and the appellant married in December 1962 
and separated in December 1970; they did not finalize a 
divorce.

2.  The appellant did not live with the veteran continuously 
from the date of marriage to the date of the veteran's death.

3.  The separation of the veteran and the appellant was not 
due to the misconduct of, or procured by, the veteran.

CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA death 
benefits.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. §§ 3.1, 
3.50 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2001) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the October 2000 decision.  This decision specifically 
explained that her claim was denied because the requirement 
of continuous cohabitation was not met.  The February 2001 
statement of the case explained the same.  In January 2002, 
the appellant testified before the undersigned member of the 
Board at the RO.  This hearing satisfied 38 C.F.R. § 3.103.  
The appellant was again notified that her claim was denied as 
the requirement of continuous cohabitation.  Her testimony 
and her son's testimony were given on that matter.  She 
testified as to her marriage to the veteran, their 
separation, their pursuit and lack of pursuit of a divorce, 
their relationship when they separated and after they 
separated to include their living arrangements, and her 
pursuit of this claim.  She did not indicate that any further 
evidence was available to support her claim.  The Board 
concludes that the discussions in the RO's decision, 
statement of the case, and Board hearing, informed the 
appellant of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, lay evidence has been received.  In addition, copies of 
marital documents have been obtained.  A field investigations 
has been conducted.  A personal hearing has been held.  The 
appellant has not referenced any unobtained evidence that 
might aid her claim or that might be pertinent to the bases 
of the denial of her claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
appellant.  Dduring the hearing, the possibility if 
additional evidence was explored.  Since there was no 
additional evidence, the appellant was placed on notice that 
no additional development would be taken.  Quartuccio v. 
Principi, 165 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  For the 
reasons previously set forth, the Board believes that the 
appellant has been given ample opportunity to provide 
evidence and argument in support of her claim.  In short, the 
Board finds that the appellant has been given adequate notice 
of the need to submit evidence or argument and that she is 
not prejudiced by this decision. 

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  For VA benefits purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  The appellant has the burden to 
establish her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) have set forth a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a veteran even if a separation has occurred.  
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, 
although acts subsequent to the separation may in certain 
cases be relevant evidence, the finding of fault or without 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.

In this case, some facts are not in dispute.  The veteran and 
the appellant married in December 1962.  In June 1970, the 
appellant filed a petition for a divorce.  In December 1970, 
an Interlocutory Judgment of Dissolution of Marriage was 
entered.  The veteran and the appellant did not finalize the 
divorce.  

Historically, the record shows that the veteran and the 
appellant married in 1962.  During his period of active 
service which last until April 1972, the veteran and the 
appellant separated.  This separation occurred in December 
1970.  During service, the veteran began having heart 
problems.  He suffered a heart attack in 1971.  After the 
veteran and the appellant separated, the veteran held himself 
out to the public as being divorced.  This is supported by 
his declarations in a February 1972 physical evaluation board 
hearing and his November 1972 application for VA benefits.  
In addition, medical records show that he listed his mother 
as his next of kin.  

In February 1984, the veteran died.  According to his 
Certificate of Death, his mother was the informant of his 
death.  His marital status was listed as his being divorced.  
Service connection has been established for the cause of the 
veteran's death.  Basic eligibility for Chapter 35 
educational assistance benefits has also been established.  

In May 2000, the appellant applied for VA death benefits.  
She indicated that she had waited for a period of time to 
request benefits because she believed that she and the 
veteran were divorced as he had told her that they were in 
fact divorced.  This statement is generally corroborated in 
the record as the record shows that the veteran also believed 
that they were divorced, as previously noted.  

In order to confirm whether or not the veteran and the 
appellant ever finalized a divorce, a VA field examination 
was conducted which revealed that no final judgment on 
divorce was ever entered.  Thus, the veteran and the 
appellant were only separated when he died.  

Even though the veteran and the appellant were not divorced 
when he died, VA law and regulations require, as set forth 
above, the appellant must have lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse), have not since remarried, 
and have not, since the death of the veteran, lived with 
another person and held herself out openly to the public to 
be the spouse of such other person.

The appellant's claim was denied by the RO on the basis that 
she and the veteran did not meet the requirement of 
continuous cohabitation prior to his death.  The appellant 
and her son by the veteran have submitted written and oral 
argument on that point.  Her daughter also indicated in a 
letter that she supports the appellant's viewpoint.  They 
assert that the veteran and the appellant lived together as 
man and wife for 11 years after they married, until 1970.  In 
1970, the veteran asked her for a divorce.  The appellant was 
somewhat unsure of the reasons, but believed it was due to 
the stress of his heart disability.  He did not want to be 
under any additional stress that his family might impose 
which might cause him to have a heart attack, which he 
feared.  In addition, she related that he was not performing 
as a husband and he wanted the separation.  In June 1970, a 
petition for a divorce was filed.  The appellant indicated 
that she was the petitioner.  After that time, the divorce 
was never finalized even though the appellant thought that it 
had been.  Thereafter, the veteran left the family residence 
to live with his mother a distance of about 1 hour away from 
his family.  However, the appellant and her son stated that 
the appellant's relationship with the veteran remained good.  
He visited his family regularly and stayed with them for a 
weekend every month or 2 and sometimes for holidays.  During 
those periods of time, the appellant related that they would 
occasionally engage in sexual relations.  The appellant 
related that since she believed that she was divorced, she 
filed her tax returns as a single individual.  In the year 
prior to his death, he lived with them for a 4-month period 
at one time.  Neither the appellant nor the veteran 
remarried.

The Board notes that the appellant's testimony, as supported 
by her son, is generally credible.  It is clear that the 
appellant believed that she and the veteran were divorced, as 
did he, even though it was never formally completed.  They 
never remarried others or lived with others.  The question 
remains, therefore, as to whether the appellant and the 
veteran continuously cohabited prior to his death.  The 
appellant does not assert that there was "continuous 
cohabitation" in that they did not share a residence all of 
the time.  She admits that the veteran lived separate and 
apart from her from December 1970 onward, although they 
continued to have occasional relations, he would periodically 
visit the family, and they also occasionally interacted as a 
family socially.  Rather, she implicitly asserts that their 
separation was procured by the veteran without fault on her 
part.  On this point, the Board observes that the record 
shows otherwise. 

A review of the record as a whole shows that the veteran and 
the appellant separated in December 1970.  There is no 
evidence disputing the testimony of the appellant and her son 
regarding the nature of the relationship between the veteran 
and the appellant before and after the separation.  The 
document entitled "Interlocutory Judgment of Dissolution of 
Marriage" shows that the appellant was the petitioner for a 
dissolution of the marriage.  She admits that she was the 
petitioner, but she also states that the separation was what 
the veteran wanted, primarily due to his ill health.  The 
Board must find, however, that in reviewing the 
aforementioned document, it shows that the separation was 
actually procured by the appellant and she was awarded child 
support and the family home.  Although she states that it was 
due to the desire of the veteran, this document shows 
otherwise and is contemporaneous to when they separated.  The 
evidence of record does not show misconduct by the veteran or 
fault on either part of the veteran or the appellant.  The 
appellant does not assert that the separation was procured 
due to the veteran's misconduct.  In fact, as noted, their 
relationship remained friendly after the separation occurred.  
As noted, Gregory established a two-part test to determine 
whether a spouse can be deemed to have continuously cohabited 
with a veteran even if a separation has occurred.  First, the 
spouse must be free of fault in the initial separation.  
Second, the separation must have been procured by the veteran 
or due to his misconduct.  In this case, the record does not 
show fault on the part of the appellant or misconduct on the 
part of the veteran.  However, the record shows that the 
separation was procured by the appellant.  Despite the 
testimony asserting otherwise, the contemporaneous objective 
evidence establishes that she in fact procured the 
separation.  In addition, the evidence is against the finding 
of continuous cohabitation as a factual basis.  The appellant 
filed tax returns that did not reflect that she was married.  
This is indicia that the appellant and the veteran did not 
continuously cohabitate.  38 C.F.R. § 3.50(b).  There is no 
evidence of temporary separations which ordinarily occur.  
Rather, there is evidence on the part of the appellant 
(filing for divorce and filing a tax return as single) that 
there was an intent to desert the veteran.



In light of the foregoing, the Board concludes that the 
appellant may not be recognized as the veteran's surviving 
spouse for purposes of entitlement to VA death benefits.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for purposes of entitlement to VA benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

